Citation Nr: 0515276	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  03-12 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran served on active duty for training from June 1975 
to October 1975 and on active duty from January 1977 to 
November 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in No. 
Little Rock, Arkansas.  Specifically, in that decision, the 
RO determined that new and material evidence sufficient to 
reopen the previously denied claim for service connection for 
a back disability had not been received.  

In March 2004, the Board remanded the veteran's case to the 
RO for further evidentiary development pursuant to the 
Veterans Claims Assistance Act of 2000.  Following completion 
of some evidentiary development as well as a continued denial 
of the veteran's petition, the RO, in March 2005, returned 
his case to the Board for further appellate review.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


REMAND

On the day following the Board's March 2004 remand, the AMC 
furnished to the veteran a letter which informed him of his 
opportunity to submit any other evidence or information that 
he believed was supportive of his claim.  In particular, the 
AMC instructed the veteran to complete and return (if 
applicable) a form authorizing the agency to obtain any 
pertinent medical records from non-VA doctors and facilities, 
including German private medical health care givers.  

In statements subsequently received at the RO in January 
2005, the veteran asserted that, during military service in 
Germany, he injured his back in an automobile accident and 
that he was treated for this injury at an army base in Neu 
Ulm.  Approximately two weeks later in January 2005, the AMC 
furnished the veteran and his representative a supplemental 
statement of the case (SSOC).  No attempt appears to have 
been made by either the AMC, or the RO, to obtain pertinent 
medical records from the Neu Ulm army base prior to the 
issuance of the SSOC.  

Thereafter, in a statement dated in February 2005 
approximately two weeks after the furnishing of the most 
recent SSOC, the veteran reiterated that he had additional 
evidence to submit.  In particular, he once again cited the 
Neu Ulm military base as a source of relevant medical 
records.  However, no attempt appears to have been made to 
obtain any of these pertinent reports which may be available.  

In a statement dated in April 2005, the veteran's 
representative reiterated these facts.  In addition, the 
representative asked the Board to afford the veteran another 
opportunity to have any and all evidence supportive of his 
claim obtained and considered prior to final appellate 
review.  The Board agrees that, in view of the veteran's 
recent statements, the RO (via the AMC) should be accorded 
another opportunity to procure and to associate with the 
claims folder copies of records of any relevant treatment 
that the veteran may have received at the United States Army 
Base in Neu Ulm, Germany.  

Accordingly, the case will be REMANDED to the RO for the 
following actions:

1.  The RO should contact the appropriate 
service department and request hospital 
records of back treatment that the 
veteran may have received at the U.S. 
Army Hospital in Neu Ulm, Germany in May 
and/or June 1979.  

2.  The RO should then readjudicate the 
issue of whether new and material 
evidence has been received sufficient to 
reopen a claim of entitlement to service 
connection for a back disability.  If the 
decision remains in any way adverse to 
the veteran, he should be provided with 
an SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



